Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 2/4/2022.

As filed, claims 11-13, 15, 16, and 18 are pending; and claims 1-10, 14, 17, and 19 are cancelled.

	Terminal Disclaimer
The terminal disclaimer filed on 2/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,259,776; 10,023,528; and 8,796,335 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/4/2022, with respect to claims 11-13, 15, 16, and 18, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 11-13, 15, 16, and 18 by conflicting U.S. Patent No. 10,259,776; 10,023,528; and 8,796,335  is withdrawn per filing and approval of the abovementioned terminal disclaimer.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christine Hansen on 2/14/2022.
The application has been amended as follows: 

In claims 11-13 (near the end of the claims), amend the following: 
Before “derivatives thereof.”;
After “and”; and
Insert – hydrolysable ester --.

In claim 18, amend the following: 
Before “derivative of the compound”;
After “The”; and
Insert – hydrolysable ester --.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to compounds depicted in claim 11 or medicament thereof.
Relevant prior art, which discloses compounds that are closely related to the instant compounds, is U.S. Patent No. 9,018,414, hereinafter Lampe (see IDS filed 6/18/2020).  The instant compounds are patentably distinct from the compound disclosed in Lampe because the presence of the substituted or unsubstituted cyclopropyl or cyclobutyl ring. One of skill in the art would not be motivated to modify the prior art compounds and arrive at the presently claimed invention with a reasonable expectation of success and identical activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11-13, 15, 16, and 18 are allowed.
Claims 1-10, 14, 17, and 19 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626